COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Harris County Appraisal District v. 4085 Westheimer Holdings, Ltd.,
                         Highland Village Shopping Ctr., 2706 Suffolk Holdings Ltd., 3994
                         Westheimer Holdings Ltd., and Highland Village Limited Partnership

Appellate case number:   01-20-00325-CV

Trial court case number: 2019-61933

Trial court:             125th District Court of Harris County

       Appellees 4085 Westheimer Holdings, Ltd., Highland Village Shopping Ctr., 2706
Suffolk Holdings Ltd., 3994 Westheimer Holdings Ltd., and Highland Village Limited
Partnership have filed a motion for rehearing, which the court hereby DENIES.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Farris.

Date: August 3, 2021